PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/685,814
Filing Date: 15 Nov 2019
Appellant(s): Drees et al.



__________________
James M. Campbell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/29/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Argument
In the Remarks, Appellants argued in substance that
I. The 35 U.S.C. § 101 Rejections of Claims 1-10 and 12-19 in the Final Office Action are Improper and Should Be Reversed.
A. Step 2A Prong one
1. “The advantages of this feature are described in Appellant’s specification (e.g., “Cleansed data or flagged data can provide the AI platform a higher number of reliable dimensions for AI models and learning systems to consider, improving the performance of the AI. AI can determine models of greater complexity by analyzing trends in reliable building data.” ¶ [0077]).
The features recited in claim 1 are analogous to the claims in Enfish. Both improve upon existing technology by providing a new way of storing data. In Enfish, the data at issue were tabular data, whereas in claim 1 the data at issue are time series data. Like the system in Enfish, Appellant submits that claim 1 is not “directed to” an abstract idea because the claim requires a specific way of storing time series data that results in improvements to an existing technology, as opposed to merely any form of (appeal brief pgs. 7-8).
As to point (1), Examiner respectfully disagrees, from Enfish, pg. 11-12: “For that reason, the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea. See Alice, 134 S. Ct. at 2355, 2357-59. In this case, however, the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.” Therefore, a determination as to the focus of the claim(s) and whether the claim(s) is on the specific asserted improvement in computer capabilities or on a process that qualifies as abstract and is being invoked merely as a tool. Applicant’s claims are not focused on improving computer capabilities but on collecting, by the one or more processing circuits, network traffic level data of a building network of a building, determining, by the one or more processing circuits, whether the building device data is reliable based on the network traffic level data, and generating, by the one or more processing circuits, the time correlated reliability data stream for the data point based on a determination whether the building device data is reliable based on the network traffic level data, not improving computer processing or solving a technical problem. In other words, the benefit is to  The system/method/device then performs one or more operations comprising at least one of 
Taking the claim elements individually, the function performed by the computer at each step of the process is purely conventional. Using a computer to collect, generate, and perform the operation decision criteria to correlated reliability data, computation and retrieval----one of the most basic functions of a computer. All of these computer functions are well-understood, routine, conventional activities previously known to the trading industry. See Elec. Power Grp., 830 F.3d 1354; see also In re Katz Interactive Call Processing Patent Litig, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP Am., Inc. v. Investpic, LLC, 890 F.3d 1016, 1022 (Fed. Cir. 2018) (internal citation omitted).

A. Step 2A Prong Two
 1. “First, Appellant respectfully submits that that the features recited in claims 1, 12, and 18 reflect “an improvement to other technology or technical field.” (MPEP, 2106.04(d)(1)). In particular, a system that operates to “generate a time correlated  Another reason why the features of claim 1 are integrated into a practical application is that claim 1 “appl[ies] or use[s] the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” (MPEP, 2106.04(d)(I)). Instead of relating generally to data collection and processing, claim 1 provides specific elements defining data structures, data types, and correlations of information that enable the reliability information to be properly determined and utilized. Specifically, claim 1 recites “generate a time correlated reliability data stream for the data point, the time correlated reliability data stream comprising a plurality of reliability values time correlated to corresponding values of the plurality of data samples of the data point and indicating reliability of the values of the plurality of data samples of the data point.” (emphasis added). Instead of relating to general collection and processing of data, claim 1 provides elements which distinctly claim and point out the technical characteristics of the invention and are thus not “a drafting effort designed to (appeal brief pgs. 8-12).
As to point (1), Examiner respectfully disagrees, taking the claim elements individually, the function performed by the computer at each step of the process is purely conventional. Using a computer to collect, generate, and perform the operation decision criteria to correlated reliability data, computation and retrieval----one of the most basic functions of a computer. All of these computer functions are well-understood, routine, conventional activities previously known to the trading industry. See Elec. Power Grp., 830 F.3d 1354; see also In re Katz Interactive Call Processing Patent Litig, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP Am., Inc. v. Investpic, LLC, 890 F.3d 1016, 1022 (Fed. Cir. 2018) (internal citation omitted).
Considered as an ordered combination, the computer components of Appellant's method add nothing that is not already present when the steps are considered separately. The sequence of data reception analysis-access/ display is equally generic and conventional or otherwise held to be abstract. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir.2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir.  One implementation of the present disclosure is a building system of a building including one or more memory devices configured to store one or more instructions that, when executed on one or more processors, cause the one or more processors… a general-purpose computer that comprises one or more processors, and memory, mass storage device, or other non-transitory computer-readable storage media storing instructions which, when loaded and executed, cause the one or more processors to perform the operations that are further described herein."). Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea of information access and computation using some unspecified, generic computer. Under our precedents, that is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360.

Furthermore, Appellant Here, claim 1 may well improve a system that operates to “generate a time correlated reliability data stream for the data point, the time correlated reliability data stream comprising a plurality of reliability values time correlated to corresponding values of the plurality of data samples of the data point and indicating reliability of the values of the plurality of data samples of the data point” and “perform 
B. Step 2B
1. “....Another reason why the features of claim 1 are integrated into a practical application is that claim 1 “appl[ies] or use[s] the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” (MPEP, 2106.04(d)(I)). Instead of relating generally to data collection and processing, claim 1 provides specific elements defining data structures, data types, and correlations of information that enable the reliability information to be properly determined and utilized. Specifically, claim 1 recites “generate a time correlated reliability data stream for the data point, the time correlated reliability data stream comprising a plurality of reliability values time correlated to corresponding values of the plurality of data samples of the data point and indicating  Appellant submits that these additional elements recited in claim 1 should be considered when conducting the Step 2B analysis. “Consideration of the elements in combination is particularly important because, even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim.” (MPEP 2106.05, citing Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016)). Appellant respectfully submits that the elements of claim 1, even if some of them are individually well-known or conventional, are far from routine and conventional as a whole because an “inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional.” BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016). These features define a novel and non-obvious invention that is not taught or suggested by the prior art for at least the reasons discussed below with respect to the § 103 rejection. For at least this reason, Appellant submits that these features of claim 1 are not well-understood, routine, and conventional activity” (appeal brief pgs. 12-14).
As to point (1), Examiner respectfully disagrees, as found supra, examiner fail to find anything in the claims before us which shows that the claims recite limitations that are not (See, e.g., publish Spec. ¶ 24, 254-255 (paragraph 24 describing One implementation of the present disclosure is a building system of a building including one or more memory devices configured to store one or more instructions that, when executed on one or more processors, cause the one or more processors… a general-purpose computer that comprises one or more processors, and memory, mass storage device, or other non-transitory computer-readable storage media storing instructions which, when loaded and executed, cause the one or more processors to perform the operations that are further described herein."). Examiner disagree with Appellant because Appellant's recitations merely combine abstraction idea steps with generic computer processing which cannot effect patent eligibility from an otherwise mental process. "[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea 'while adding the words "apply it"' is not enough for patent eligibility." Alice, 134 S. Ct. 2358 ( citation omitted). Nor do agree with Appellant that the claims before are similar to those in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) and Bascom Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016) to warrant a finding of patent eligibility. (Appeal Br. 21, 25, 26.) The court in Enfish put the question as being "whether the focus of the claims is on [a] specific asserted improvement in computer  One implementation of the present disclosure is a building system of a building including one or more memory devices configured to store one or more instructions that, when executed on one or more processors, cause the one or more processors. The instant claims are not similar to those as in Bascom, where an intermediary is inserted between two otherwise conventional computer nodes to move the location where a process is otherwise ordinarily executed. Bascom, 827 F.3d at 1350. In Bascom it was filtering between computer nodes which was the plain focus of the claims and the improvement is rooted in the ways of internet technology. No such improvement in technology is apparent from the claims or Specification.
Examiner disagree with Appellant. A claim for a new abstract idea is still an abstract idea. See Synopsys, 839 F.3d at 1151. Also, "[a]n abstract idea can generally be described at different levels of abstraction." Apple, 842 F.3d at 1240-41. A general purpose computer programmed to perform conventional functions does not amount to an inventive concept such that the claims are significantly more than the abstract idea. See EON Corp., 785 F.3d at 623. Appellant's Specification does not support a computer system which is employed to effect the claimed offers, as anything more than a generic computer. (See, e.g., Spec.24.)


II. “The 35 U.S.C. § 103 Rejections of Claims 1, 12, and 18 based on Lee and Ntofon in the Final Office Action are Improper and Should Be Reversed..” (appeal brief pgs. 14-18).
As to point (II), Examiner reevaluated the 35 U.S.C. § 103 Rejections analysis and has withdrawn the 35 U.S.C. § 103 Rejections.

III. “The 35 U.S.C. § 103 Rejections of Claim 2 based on Lee, Ntofon, and Marino in the Final Office Action are Improper and Should Be Reversed..” (appeal brief pgs. 18-19).
As to point (III), Examiner reevaluated the 35 U.S.C. § 103 Rejections analysis and has withdrawn the 35 U.S.C. § 103 Rejections.

IV. “The 35 U.S.C. § 103 Rejections of Claims 3-5, 14-16 and 19 based on Lee, Ntofon, and Spivey in the Final Office Action are Improper and Should Be Reversed..” (appeal brief pgs. 18-19).
As to point (IV), Examiner reevaluated the 35 U.S.C. § 103 Rejections analysis and has withdrawn the 35 U.S.C. § 103 Rejections.

NONSTATUTORY DOUBLE PATENTING REJECTION
Furthermore, Appellant has not argued the Double Patenting Rejections of claims 1-5, 12, 14-16, 18 and 19.  Examiners ask the Board since there are no record of any substantive arguments from Appellant to rebut or challenge the correctness of the Examiner’s prima facie case of obviousness-type double patenting rejections, examiners believe Appellant has waived such arguments.  

For the above reasons, it is believed that the rejections should be sustained. (Note: the Examiner has made an earnest effort to properly address each and every Appellant's arguments of the appeal brief. In any event or reason if more explanation is needed, the Examiner will gladly provide as necessary).
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


/Hitesh Patel/           Primary Examiner, Art Unit 2419                                                                                                                                                                                             

1/12/22

Conferees:
/JERRY B DENNISON/Primary Examiner, Art Unit 2419   

/HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419